In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-488 CV

____________________


FREDERICK T. ARNOLD, Appellant


V.


COLONIAL LLOYDS, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 93881




MEMORANDUM OPINION (1)
	The appellant, Frederick T. Arnold, and the appellee, Colonial Lloyds, filed a joint
motion to dismiss this appeal.  The parties allege they have settled all disputes and agreed
to dismiss this appeal.  The Court finds that the motion is voluntarily made by the parties
through their attorneys of record prior to any decision of this Court and should be granted.
Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  All costs are assessed
against the incurring party.
								PER CURIAM

Opinion Delivered July 17, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.